                         SPECIAL CONDITIONS OF RELEASE


                                                     Re: Edmund Kemprud
                                                     No.: 2:19-CR-00218-MCE
                                                     Date: December 9, 2019

1. You must report to and comply with the rules and regulations of the Pretrial Services
   Agency;

2. You must report in person to the Pretrial Services Agency on the first working day
   following your release from custody;

3. You must reside at a location approved by the pretrial services officer and not move or
   absent yourself from this residence for more than 24 hours without the prior approval of
   the pretrial services officer;

4. You must cooperate in the collection of a DNA sample;

5. You must restrict your travel to Eastern District of California unless otherwise approved in
   advance by the pretrial services officer;

6. You must surrender your passport to the Clerk, U.S. District Court, and you must not apply
   for or obtain a passport or any other travel documents during the pendency of this case;

7. You must not possess, have in your residence, or have access to a firearm/ammunition,
   destructive device, or other dangerous weapon; additionally, you must provide written
   proof of divestment of all firearms/ammunition currently under your control;

8. You must refrain from excessive use of alcohol or any use of a narcotic drug or other
   controlled substance without a prescription by a licensed medical practitioner; and you
   must notify Pretrial Services immediately of any prescribed medication(s). However,
   medicinal marijuana prescribed and/or recommended may not be used;

9. You shall not see medical patients after December 21, 2019; and

10.   You must report any contact with law enforcement to your pretrial services officer within
      24 hours.
